Citation Nr: 0418261	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active service from October 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that denied appellant's 
application to reopen a previously-denied claim for service 
connection for a psychiatric disease, variously diagnosed.

Appellant testified before the Board in a videoconference in 
March 2004.  A transcript of the testimony has been 
associated with the file.


FINDINGS OF FACT

1.  Service connection for psychiatric disease, variously 
diagnosed, was denied by a Board decision in November 1984.  
It was held that the evidence of record did not demonstrate 
the presence of a psychiatric disorder during service, or of 
a psychosis manifested to a compensable degree within one 
year of appellant's separation from active service.  It was 
also noted that the record contained a prior RO denial of 
service connection for a personality disorder.

2.  Evidence received since the Board's decision in November 
1984 does not bear directly and substantially on the specific 
matter under consideration, is cumulative and redundant of 
the evidence of record, and is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since the November 1984 Board decision is 
not new and material; the claim for service connection for 
acquired nervous disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The instant application to reopen the claim was received 
before enactment of the VCAA, but the RO's rating decision 
denying the application was made after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen the previously-adjudicated claim was received in 
September 2000; the application was denied by rating decision 
in February 2001.  Prior to the denial, the AOJ sent 
appellant a duty-to-assist letter in November 2000.  As will 
be discussed below, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Board finds that appellant was fully notified of the need 
to give VA any evidence pertaining to his claim.  The rating 
decisions of August 1976 and October 1983 (adjudicating 
service connection), the Board's decision in November 1984 
(adjudicating service connection), and the instant rating 
decision of February 2001 with supporting Statement of the 
Case (SOC) in June 2002 and Supplementary Statement of the 
Case (SSOC) in April 2003 (adjudicating new and material 
evidence) all listed the evidence on file that had been 
considered in the development of the case.  Finally, the 
Board notes that appellant's service representative submitted 
a VA Form 646 in June 2003 that asserts appellant has no 
additional information to submit.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from both the VA Medical Center (VAMC) and several 
private medical providers.  Appellant was also afforded a 
hearing before the RO's Decision Review Officer and a video 
hearing before the Board in which to personally present any 
evidence or arguments relevant to the issue of service 
connection.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

2.  Factual Background

Appellant's service medical record is on file.  Appellant's 
induction physical in September 1974 and separation physical 
in October 1975 both deny any history of depression or 
excessive worry, or nervous trouble of any sort.  In-service 
treatment notes are silent in regard to diagnosis or 
treatment for any mental health condition.

Appellant submitted a claim for service connection for a 
nervous condition in December 1975, citing treatment 
allegedly received at the Fort Bragg, North Carolina, 
dispensary in October 1975.  

Appellant underwent a VA psychiatric examination in June 
1976.  The examiner found that appellant had an inadequate 
personality, but no evidence of any emotional disturbance, 
psychosis, or neurosis.  Service connection was denied by a 
rating decision in August 1976.  The rating decision was not 
appealed within one year and accordingly became final.

Appellant underwent an evaluation by a social worker at the 
Rochester VA Medical Center (VAMC) Mental Hygiene Clinic in 
July 1979.  During the interview, appellant denied having 
received psychiatric care while in service.  Appellant also 
denied having had psychiatric care after service.  The 
evaluator's impression was that appellant was worried about 
conditions in his civilian workplace.

Appellant submitted another claim for service connection for 
a nervous condition in August 1983, asserting that he had not 
received a VA decision in regard to the previous claim.  RO 
obtained and considered the following evidence: outpatient 
treatment reports from Rochester VAMC Mental Hygiene Clinic 
from March 1983 to August 1983, and inpatient treatment 
record from Batavia VAMC from August 1983.  These records 
provided medical impressions of paranoid schizophrenia, 
anxiety reaction, inadequate personality, and active 
psychosis.  However, these records do not express an opinion 
in regard to possible service connection.  RO issued a rating 
decision denying service connection in October 1983.

Appellant appealed the October 1983 rating decision, and the 
Board conducted an appellate review of the claim in November 
1984.  The Board held that the evidence submitted subsequent 
to the August 1976 rating decision did not present new and 
material evidence on which to base service connection for 
nervous disorder.  The Board also held that psychosis was not 
manifested to a compensable degree within one year of 
separation from active duty. 

Appellant submitted a claim for stress and depression in 
September 2000.  RO considered a letter dated July 2000 
written by civilian physician H.P., stating that he had 
treated appellant in May 2000 for anxiety, depression, and 
work-related stress; the letter from Dr. H.P. did not express 
an opinion in regard to possible service connection.  RO 
issued a rating decision in February 2001which held that the 
letter by Dr. H.P. did not constitute new and material 
evidence to support reopening of the claim.

Appellant submitted a letter in support of his claim in March 
2001.  Appellant's letter asserts that he was discharged from 
service in 1974 and began seeing a psychiatrist in early 
1975.  

Appellant's sister submitted a lay statement in support of 
appellant's claim in May 2001.  The letter states that 
appellant lived with his sister from 1974 to 1985, and during 
that period appellant appeared to have an anxiety problem.  
Appellant was observed to get into fights and drank a lot.  
Appellant had a bad temper and was unable to hold a job.  
Appellant's sister remembers that appellant was seeing a 
psychiatrist during this period.  

Appellant testified before a Decision Review Officer (DRO) at 
the RO in May 2001.  Appellant testified that he had 
experienced anxiety for years and years, but was embarrassed 
to admit it (T1).  Appellant could not keep a job and was 
unable to get along with people (T2).  Appellant is convinced 
that he left the service with a psychiatric problem (T3).  
Dr. H.P. is appellant's primary physician, and Dr. H.P. 
referred appellant to Dr. M.J.K., a psychiatric specialist 
(T4).  Appellant testified that he was first treated for an 
anxiety disorder approximately one year after his discharge 
(T4).  Appellant had a few fights while in service (T5).  At 
the time of the DRO hearing, appellant was on disability and 
unable to work (T6).   

In conjunction with the DRO hearing, appellant submitted a 
"to whom it may concern" letter by Dr M.J.K. dated May 
2001.  The letter asserts that Dr. M.J.K. had been treating 
appellant since July 2000 for a mixture of major depression 
and paranoid ideation.  Appellant's on-the-job anger had 
reached the point where it verged on being uncontrollable, 
which resulted in appellant being released from his job with 
a disability.  Dr. M.J.K.'s letter makes no opinion in regard 
to possible service connection.

The file contains a letter written by Dr. M.J.K. in July 2000 
and addressed to Dr. H.P.  The letter states that appellant 
was at that time having conflict with his supervisors in his 
then-current job.  Appellant informed Dr. M.J.K. that his 
psychiatric problems began in 1990 or 1991, several years 
after beginning his job, but appellant's wife stated that the 
problems actually began around 1997.  Dr. M.J.K. stated that 
appellant was clearly unable to work, but Dr. M.J.K. was 
unable to express an opinion in regard to the basis for 
appellant's paranoia.
                                                            
The file contains treatment notes by Dr. M.J.K. during the 
period July 2000 to May 2001.  Appellant's condition appeared 
to be centered on his ongoing difficulties at work, although 
also dynamically related to appellant's relationship with his 
abusive and alcoholic father.  Other factors were discord 
between appellant and his wife, an ongoing situation with 
appellant's stepson, and financial difficulties.  The notes 
do not express an opinion in regard to possible service 
connection.

The file contains a psychiatric examination performed by Dr. 
M.Z. in January 2001; the examiner is noted as a Ph.D. rather 
than as an M.D.  The examiner noted that appellant was 
currently unemployed, reportedly due to anxiety.  Appellant 
told the examiner that he had been discharged from the Army 
due to a family hardship.  Appellant's attitude was irritable 
at best and angry at worst, and his mood was resentful and 
angry.  The diagnosis was (1) Axis I: adjustment disorder 
with moderate depressed mood, and (2) Axis II: personality 
disorder.  The examiner did not express an opinion in regard 
to possible service connection.

The file contains Dr. H.P.'s handwritten notes for the period 
June 2000 through February 2002.  The notes document 
appellant's current status, but do not express an opinion in 
regard to possible service connection.

The file contains treatment notes from the Rochester VAMC 
Mental Health Clinic for the period October 1997 through 
January 1998.  The notes address only the ongoing situation 
between appellant and his stepson, and make no opinion in 
regard to service connection.

The file contains handwritten consultation notes by Dr. J.C. 
dated July 2002.  Dr. J.C. recorded no incidence of mental 
issues during service, although a period of drinking and drug 
use after discharge and a history of interpersonal problems 
with coworkers, supervisors, and neighbors on both sides.  
Issues of paranoia and/or mood disorder, versus 
characterological problems, have been raised.  Dr. J.C. also 
noted appellant's current marital problems and conflict 
between appellant and his stepson.  Diagnosis was depression; 
there was no opinion in regard to service connection.

Appellant testified before the Board in a videoconference in 
March 2004.  Appellant testified that in October 1975, while 
still in service, he went to the dispensary for treatment 
because he was suffering with anxiety symptoms including 
shaking and near-blackout (T4, T8, T9).  Appellant had 
noticed symptoms coming on gradually (T9).  Appellant did not 
see a psychiatrist or psychologist, and did not really think 
at the time that he had a psychological problem (T9).  
Appellant received treatment at the Rochester VA Clinic in 
1976 and saw social worker G.G (T1, T11).  Appellant's 
symptoms in 1976 included nervousness and paranoia; appellant 
was afraid to leave the house or carry on a conversation 
(T11).  Appellant was diagnosed as a paranoid schizophrenic 
by VA social worker R.E. in August 1983 (T1).  Following an 
anxiety attack in April 1983 appellant was diagnosed as 
schizophrenic (T5).  Dr. M.Z. diagnosed appellant as a 
moderate depressive in January 2001, and Dr. M.J.K. diagnosed 
appellant as a major depressive in May 2001 (T6).  Appellant 
believes that the Army threw him back into society, and he 
has spent the subsequent 20 years attempting unsuccessfully 
to cope (T7).   Appellant is not aware that any of his 
treating physicians have ever told him that his condition is 
related to service (T13).     

3.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the Board's decision denying service connection in October 
1960.  If new and material evidence is presented or secured 
to a disallowed claim the Board can reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Evidence received subsequent to 
a final decision is considered credible for the purpose of 
reopening a veteran's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2000).    

The evidence added to the file since the Board's decision in 
November 1984 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence in turn. 

Documents from Dr. H.P., including a letter dated July 2000 
and office notes from the period June 2000 through February 
2002, are new because the adjudicators did not consider them 
during the development that preceded the last final denial of 
service connection.  They are not material because they do 
not address the issue of whether there is a causal connection 
(incurrence or aggravation) between appellant's current 
psychiatric disorder and his military service, which is the 
issue at hand.  Dr. H.P.'s documents competently address 
appellant's then-current symptoms, treatment, and diagnoses, 
but are not relevant to the issue at hand.

Appellant's lay statement dated March 2001 is new, but it is 
not material because it is redundant and cumulative of 
evidence previously considered by the adjudicator, i.e., that 
appellant received psychiatric treatment in 1975.

The lay statement by appellant's sister in May 2001 is new, 
but it is not material.  A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her general 
description of appellant's behavior during the period 1974 
through 1985 describes antisocial behavior, but does not tend 
to establish that appellant returned from military service 
with a psychiatric disorder.  The letter also asserts that 
appellant had an anxiety problem during the period, but it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

Appellant's testimony before the DRO in May 2001 is new, but 
it is not material.  Appellant's assertions of fact in his 
testimony are items previously considered by the adjudicator 
and therefore redundant and cumulative.  Appellant testified 
to his personal belief that his psychiatric condition began 
in service, and a layperson is considered competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994). 

Documents from Dr. M.J.K. including his letter to Dr. H.P. 
dated July 2000, his "to whom it may concern" letter of May 
2001, and treatment notes for the period July 2000 through 
May 2001, are new but not material.  Dr. M.J.K.'s documents 
competently address appellant's then-current symptoms, 
treatment, and diagnoses, but do not address the issue at 
hand, i.e., whether there is a causal connection (incurrence 
or aggravation) between appellant's current psychiatric 
disorder and his military service.  

The psychiatric examination by Dr. M.Z. in January 2001 is 
new but not material.  The examination provides a detailed 
history of appellant's psychiatric and social history, 
observations of appellant's medical status, and an opinion of 
current diagnosis.  There is nothing in these documents that 
tends to prove or disprove that appellant's condition is 
causally related to military service.

Rochester VAMC treatment notes for the period October 1997 
through January 1998, and treatment notes by Dr. J.C. dated 
July 2002, are new but not material.  They describe 
appellant's ongoing treatment but provide no medical opinion 
relevant to the issue of service connection.

Appellant's video hearing before the Board in March 2004 is 
new but not material.   Most of appellant's testimony is 
cumulative and redundant of information that was considered 
by the adjudicator in the original denial.  Appellant's 
testimony actually establishes that no medical practitioner 
has ever informed him that his psychiatric condition is 
causally related to his military service.  Appellant 
testified that he reported to sick call with anxiety 
symptoms, but there is no documentary corroboration thereof 
in service medical records.  Appellant testified that he was 
not seen by a psychiatrist in service, and in fact he 
testified that he did not believe at the time that he had a 
psychiatric condition.  Appellant's testimony does not show 
that he was formally diagnosed with a compensable psychiatric 
condition prior to 1983, does not show that his current 
psychiatric condition was incurred in or aggravated by 
military service, and does not show that a psychosis became 
manifest to a compensable degree within the first year after 
his discharge from service.   

In sum, while the additional medical and lay evidence is new 
in the sense that that it previously was not before agency 
adjudicators, it does not show that appellant's acquired 
psychiatric condition was incurred in or aggravated by any 
incident of service.  Hence, such evidence is not material 
for purposes of reopening the claim, and the application must 
be denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



